Mr. Chief Justice Waite
delivered the opinion of the court.
This case is clearly settled by that of National Bank v. Graham, 100 U. S. 699. The identical question there decided is presented by the record, and we have no doubt it was the only question considered by the Supreme Court of the State. We certainly cannot say, from anything that appears in the bill of exceptions, that there might not have been enough evidence of' negligence oh the trial in the lower court to make it necessary to send the case to the jury. There is nothing whatever in the record to indicate that the positive instruction to the jury to bring in a vérdict for the defendant below was based on anything else than a ruling that, as a matter of law, a national bank was not liable for the loss of special deposits.
The judgment is reversed and the cause remanded, with instructions to reverse the judgment'of the county court,, and award a venire de novo. _ Reversed.